Citation Nr: 0325835	
Decision Date: 10/01/03    Archive Date: 10/15/03

DOCKET NO.  95-33 078A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
status post cervical herniated nucleus pulposus (CHNP). 

2.  Entitlement to an evaluation in excess of 20 percent for 
chronic lumbar strain with degenerative changes. 

3.  Entitlement to an evaluation in excess of 10 percent for 
right shoulder bursitis. 

4.  Entitlement to an evaluation in excess of 10 percent for 
metatarsalgia of the right great toe with arthritic changes. 

5.  Entitlement to service connection for tinnitus. 

6.  Entitlement to service connection for a right wrist 
disorder. 

7.  Entitlement to service connection for hearing loss. 

8.  Entitlement to service connection for a rectal disorder, 
to include hemorrhoids. 

9.  Entitlement to service connection for deviated nasal 
septum.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


REMAND

On August 28, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Make arrangements with the VA medical 
facility located at Allen Park, Detroit, 
Michigan, for the veteran to be afforded 
the following examinations:

a.  The veteran should be afforded an 
audiological examination to determine the 
nature and etiology of any hearing loss 
and tinnitus that may be present.  Any 
and all indicated evaluations, tests, and 
studies deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claim file, including 
service medical records, and indicate 
whether the veteran has a current hearing 
loss and/or tinnitus that are related to 
his military service.  The examiner 
should clearly outline the rationale for 
any opinion expressed.  The veteran's 
claims file must be made available to the 
examiner for review, and the examiner 
must indicate in the report that a review 
of the file was accomplished.

b.  The veteran should be afforded an 
examination to determine the nature and 
etiology of any current rectal disorder.  
Any and all indicated evaluations, tests, 
and studies deemed necessary by the 
examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claim file, including the veteran's 
service medical records, and offer an 
opinion as to whether any currently 
identified rectal disorder is in any way 
related to the veteran's active service, 
including the finding on separation of a 
positive stool sample.  The etiology of 
any rectal disability found should be 
reported.  The examiner should clearly 
outline the rationale for any opinion 
expressed.  The veteran's claims file 
must be made available to the examiner 
for review, and the examiner must 
indicate in the report that a review of 
the file was accomplished.

c.  The veteran should be afforded an 
examination to determine the nature and 
etiology of any current disability 
associated with a deviated nasal septum.  
Any and all indicated evaluations, tests, 
and studies deemed necessary by the 
examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claim file, including the veteran's 
service medical records, and offer an 
opinion as to whether any currently 
identified deviated nasal septum or 
residual thereof is in any way related to 
any respiratory treatment during the 
veteran's active service.  The examiner 
should clearly outline the rationale for 
any opinion expressed.  The veteran's 
claims file must be made available to the 
examiner for review, and the examiner 
must indicate in the report that a review 
of the file was accomplished.

d.  The veteran should be afforded an 
orthopedic examination to evaluate the 
veteran's service-connected cervical 
disability, lumbar strain disability, 
right shoulder disability, and right 
great toe disability.  The examiner 
should also determine the nature and 
etiology of the veteran's right wrist 
complaints.  All indicated tests should 
be conducted, including X-rays.  Range of 
motion of all joints must be given in 
degrees.  Any scarring must be noted, and 
the size(s) should be provided in square 
inches.  The examiner should indicate if 
any scars are tender, painful, ulcerated 
or affect function.  It should also be 
noted if any scars are unstable.  The 
examiner should report all current 
complaints and objective findings.  
Specific findings to be reported should 
include the following:

The examiner should comment on any 
functional limitations, such as objective 
evidence of pain which further limits 
motion.  With respect to the subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement, the presence and degree of, or 
absence of, muscle atrophy attributable 
to the service connected injuries, the 
presence or absence of changes in 
condition of the skin indicative of 
disuse, or the presence or absence of any 
other objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service- connected disabilities.  The 
examiner should also specifically comment 
on whether the veteran's subjective 
complaints are consistent with the 
objective findings.  Any neurological 
abnormalities should be noted and 
evaluated.  The examiner must also 
indicate whether any currently diagnosed 
right wrist disability is related in any 
way to his inservice treatment for a 
right wrist complaint.  The veteran's 
claims file must be made available to the 
examiner for review, and the examiner 
must indicate in the report that a review 
of the file was accomplished.  All 
opinions and conclusions must be 
supported by complete rationale.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





